     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 1 of 10 Page ID #:198



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M.ROLLINS (Cal. Bar No. 287007)
4    GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
8         E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                No. MJ 20-04071
14
                 Plaintiff,                   GOVERNMENT’S RESPONSE BRIEF IN
15                                            SUPPORT OF DETENTION
                      v.
16                                            Hearing Date: September 3, 2020
     GUAN LEI,                                Hearing Time: 2:30 p.m.
17
                 Defendant.
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys William M. Rollins
23   and George E. Pence, hereby files this Response Brief in Support of
24   Detention.
25   //
26

27

28
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 2 of 10 Page ID #:199



1          This memorandum is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: September 3, 2020             Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           WILLIAM M. ROLLINS
10                                         GEORGE E. PENCE
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 3 of 10 Page ID #:200



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Only detention will reasonably ensure defendant GUAN LEI’s

4    appearance at future court proceedings.         Many of the key facts

5    establishing defendant’s risk of flight are not in dispute:

6    (1) defendant is a citizen of the People’s Republic of China (“PRC”)

7    and a computer science researcher at the PRC’s National University of

8    Defense Technology (“NUDT”), an institution affiliated with the PRC’s

9    People’s Liberation Army (“PLA”); (2) NUDT has, since 2015, been on

10   the U.S. Department of Commerce’s Entity List, specifically due to

11   its development of supercomputers with nuclear explosive

12   applications; (3) defendant’s NUDT supervisors are high-ranking PLA

13   officers; (4) at NUDT, defendant participated in military training

14   and, at least on several occasions, wore PLA/military uniforms; (5)

15   before his arrest, defendant had repeated contacts with the PRC

16   consulate to secure a flight out of the United States; (6) defendant

17   recently attempted to return to China via a flight from Los Angeles

18   International Airport; (7) defendant has no family or real property

19   in the United States (indeed, he recently told an Immigration Judge

20   that he was “ready to become homeless”); (8) defendant has strong

21   ties to the PRC, a country with whom the United States has strained

22   foreign relations and no extradition treaty; and (9) defendant either

23   has no lawful status in the U.S. or his status will soon expire

24   because defendant’s DS-2019 certificate of eligibility for a J-1 visa

25

26

27

28
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 4 of 10 Page ID #:201



1    has expired. 1   These uncontested facts alone justify defendant’s

2    detention.

3          Defendant seeks to divert attention from these facts by

4    transforming his detention hearing into full-blown trial – demanding

5    irrelevant testimony from a variety of named and unidentified

6    government officials.      But this Court need not make findings with

7    respect to any of the issues defendant proposes to contest through

8    in-person testimony to determine, by a comfortable margin, that

9    detention is warranted:      defendant’s foreign ties, potential term of

10   imprisonment, lack of legal status in the United States, and absence

11   of any meaningful surety all weigh in favor of detention.            It is

12   well-established that the hearing provided for in the Bail Reform Act

13   should proceed by proffer; it is not designed to afford defendant a

14   discovery device. 2

15         Nevertheless, as detailed in the government’s filings to date

16   and further detailed below, there is substantial evidence that

17   defendant is a PLA member.       Moreover, as also detailed below,

18   defendant’s recent misleading statements to an Immigration Judge cast

19   additional doubt on his reliability of as a surety of his own

20   appearance at future court proceedings, and defendant has not

21   proposed any third-party sureties.        His only known close associate in

22   the United States – his girlfriend, Z.Y., who is also a PRC citizen

23

24        1 Based on information provided by attorneys from the Department
     of Homeland Security, Customs and Border Protection, persons in the
25   United States on a J-1 visa are ordinarily afforded a 30-day grace
     period to leave the United States after their eligibility for a J-1
26   visa expires.
27        2 Although not obligated to do so, the government has, at
     defense counsel’s request, already started producing documents to
28   defendant and has proposed a Stipulated Protective Order to govern
     such productions.
                                        2
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 5 of 10 Page ID #:202



1    and computer researcher – was arrested on August 31, 2020, designated

2    as a material witness in this case, and ordered detained by the

3    Honorable Rozella A. Oliver, United States Magistrate Judge, after

4    Z.Y. attempted to board a flight to the PRC.

5          For all of these reasons, GUAN should be detained.

6    II.   LEGAL STANDARD
7          “Detention hearings are an informal proceeding, and the evidence
8    presented is not governed by the Federal Rules of Evidence.”            United

9    States v. Duncan, 897 F. Supp. 688, 690 (N.D.N.Y. 1988); 18 U.S.C.

10   § 3142(f)(2).     The government may proceed in a detention hearing by

11   way of proffer.     See United States v. Smith, 79 F.3d 1208, 1209-10,

12   (D.C. Cir. 1996) (citations omitted).         The rationale for permitting

13   detention hearings to proceed by way of proffer is that such hearings

14   are “neither a discovery device for the defense nor a trial on the

15   merits.”    Smith, 79 F.3d at 1210.      “The process that is due is only

16   that which is required by and proportionate to the purpose of the

17   proceeding.”     Id.   “That purpose includes neither a reprise of all

18   the evidence presented before the grand jury, United States v. Suppa,

19   799 F.2d 115, 119 (3d Cir. 1986), nor the right to confront non-

20   testifying government witnesses, United States v. Accetturo, 783 F.2d

21   382, 388-89 (3d Cir. 1986).       Smith, 79 F.3d at 1210 (also citing

22   United States v. Hurtado, 779 F.2d 1467, 1479 (11th Cir. 1985)

23   (purpose of pretrial detention hearing is not to “rehash . . .

24   probable cause” but to provide opportunity for detainee to show no

25   risk of flight or danger to community); United States v. Williams,

26   798 F. Supp. 34, 36 (D.D.C. 1992)).

27         “A right to require the government to produce its witnesses

28   against [a defendant] would complicate the hearing to a degree out of

                                             3
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 6 of 10 Page ID #:203



1    proportion to the liberty interest at stake - viz. the interest in

2    remaining free until trial, for what is by statute a period of

3    limited duration.”     Smith, 79 F.3d at 1210; see also Speedy Trial

4    Act, 18 U.S.C. § 3161, et seq.       Blanket denials or objections by the

5    defense to the government’s proffer, or the “more obscure requests”

6    that the issue cannot be addressed “without cross examination and/or

7    discovery” are insufficient to justify live witness testimony during

8    a bail hearing.     United States v. Cabrera-Ortigoza, 196 F.R.D. 571,

9    574–75 (S.D. Cal. 2000).

10   III. ARGUMENT
11         A.     GUAN’s Chinese Scholarship Council (“CSC”) Code Identifies
                  Him as a Member of the PRC Military
12

13         As detailed in the Affidavit of Timothy Hurt, which is attached

14   hereto as Exhibit A, the FBI has uncovered additional information not
15   set forth in the affidavit in support of the Complaint proving

16   defendant is a PLA member.       Specifically, four numbers (“0317”) in

17   the unique code assigned to GUAN by the CSC, which granted him a

18   scholarship in connection with his research at the University of

19   California, Los Angeles, identify GUAN as a PLA officer or “cadre”

20   member, both of which are uniformed Chinese military personnel.             (Ex.

21   A, ¶ 2.)     In fact, over the last nine months alone, five Chinese

22   military officers who came to the United States using the same CSC

23   code (“0317”) have been charged with federal crimes such as visa

24   fraud.     (Id. ¶¶ 2-3.)

25         B.   Defendant’s Misleading Statements to an Immigration Judge
26         Defendant’s recent acts of deception and concealment before an

27   Immigration Judge reinforce the fact that he cannot be trusted to

28   appear for trial in this case.       In advance of his Departure Control

                                             4
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 7 of 10 Page ID #:204



1    Order hearing scheduled for August 27, 2020, defendant submitted

2    documents to Assistant Chief Immigration Judge Rodin Rooyani

3    purporting to show that he was not in the PRC military.            Those

4    documents are attached hereto as Exhibit B.            One of those documents
5    was GUAN’s NUDT admission letter. (Ex. B at 17-20.)            It appears that,

6    in the letter provided to that Court, defendant either deleted the

7    Mandarin characters for the phrase “People’s Liberation Army” that

8    precede the Mandarin characters for “NUDT,” or that he was provided

9    with a different form by PRC authorities to obfuscate his PLA

10   affiliation.          (Ex. A, ¶ 4).   Moreover, GUAN provided that Court with

11   the purportedly certified translations of letters addressed to him

12   from NUDT that address defendant as merely “Guan Lei.”            (Ex. B at 14,

13   17.)       According to an FBI linguist, however, the letters actually

14   address defendant as “Comrade Guan Lei,” which is a form of address

15   commonly used to refer to a fellow soldier and/or fellow communists. 3

16          Defendant also provided the Immigration Judge with a statement

17   “under penalty of perjury.”           (Ex. B at 4.)   In that statement,

18   defendant wrote that on July 30 “more than 10 FBI agents” came to his

19   home.       (Id.) 4   Defendant continued:   “At that time, I was not home,

20   but my poor fiancé was there.”           (Id.)   In fact, as explained in the

21   affidavit in support of the criminal complaint, defendant was near

22   his home (doing laundry in a common space just across the street from

23   his apartment unit) at the time of the FBI search on July 30, 2020.

24   (Compl. ¶ 54.)          But defendant “briskly walked toward the nearby U.C.

25   Irvine campus when he saw the FBI team arrive.” (Id.)            Agents – who

26
            3
            See https://www.merriam-webster.com/dictionary/comrade (last
27
     accessed Sept. 3, 2020).
          4 The FBI executed a search warrant at defendant’s apartment on
28
     July 30, 2020.
                                        5
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 8 of 10 Page ID #:205



1    also had a warrant to search GUAN’s person – “followed [defendant]

2    but were unable to locate him that night.” (Id.)

3          Defendant also claimed under oath that he showed the FBI his

4    computer (which he told the Immigration Court merely contained photos

5    of defendant and his fiancé traveling across the United States) and

6    that the FBI seized all of his electronic devices but that there was

7    “nothing against us.”      (Ex. B at 4.)    Defendant omitted the fact that

8    all of his devices were purged of data before his FBI interview

9    because they were either “formatted,” “reset,” or had a new operating

10   system, as he told the FBI.       (Compl. ¶¶ 37-38.) 5

11         C. Defendant’s New Arguments in Support of Release are Meritless
12         In his opposition brief, defendant selectively omits key facts

13   from his arguments in an attempt to distort the complete picture of

14   his risk of flight.      For example:

15         1.    Defendant Omits Key Context Surrounding his LAX Departure
16         Defendant claims there is no evidence he attempted to “flee”

17   from the United States because he already booked his flight in

18   advance of FBI contact.      (Opp. at 3-4.)     But defendant’s June 18,

19   2020 email to the PRC Consulate shows that he requested a flight back

20   to the PRC not simply because of his visa status, but also because

21   his “university in China” had been placed on the “so called black

22   list” by the United States.       (Compl. ¶ 33.) 6   Defendant also visited

23   the PRC Consulate in early July, around the same time that data on

24
           5Defendant also stated under oath that he “absolutely did not
25   lie to the agent!” As detailed in the government’s prior brief,
     defendant appears to have made several false or misleading statements
26   (and omitted material facts) during his FBI and CBP interviews.
     (Supp. Mem. at 4.)
27
           6When later asked by the FBI whether he knew that NUDT had been
28   embargoed by the U.S., defendant said that he did not and suggested
     that the agent search the internet for the answer. (Compl. ¶ 32.)
                                        6
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 9 of 10 Page ID #:206



1    his digital devices began getting wiped.         (Id. ¶¶ 37-38, 50.)

2    Moreover, immediately before attempting to board the plane to China,

3    defendant lied to CBP officers about his contact with the consulate.

4    (Id.    ¶¶ 45-46.)    Contrary to defendant’s new argument (Opp. at

5    10:14), defendant’s lie to CBP makes perfect sense:           having learned

6    NUDT was black-listed and having been interviewed twice by the FBI

7    immediately before July 20, defendant hoped his last-minute lie to

8    CBP at LAX would enable him to leave the country on a flight to

9    China.      Five days later, after he was denied exit from the U.S.,

10   defendant threw a destroyed hard drive into a dumpster outside his

11   apartment.     (Id.   ¶ 44.)

12          2.    Defendant Selectively Omits His Contradictory Statements to
                  the FBI About His PLA Service
13

14          Defendant also omits crucial context regarding his statements

15   about PRC military training and his use of PRC military uniforms.

16   (Opp. at 5-6.)     Defendant initially denied ever wearing a Chinese

17   military uniform during his FBI interview (and specifically said he

18   did not know whether the uniforms were “hot” because he never wore

19   them); it was only after defendant was confronted with the

20   possibility of whether the FBI could find photos of defendant online

21   in military uniform that he admitted participating in military

22   training and wearing uniforms.       (Compl. ¶¶ 24-27.)      Contrary to his

23   brief (Opp. at 5:20), defendant did not say that he only wore

24   military uniforms during “training.”        In fact, he admitted wearing a

25   uniform on holidays like the China National Holiday. (Compl. ¶ 26.)

26   Defendant’s brief also fails to mention that his NUDT advisors were

27   PLA military officers, including a PLA General who developed the

28   Galaxy supercomputer.      (Id. ¶¶ 28-31.)     Moreover, as discussed above,

                                             7
     Case 2:20-mj-04071-DUTY Document 29 Filed 09/03/20 Page 10 of 10 Page ID #:207



1     the government has obtained even more recent information showing that

2     defendant used the same unique digits (“0317”) in a portion of his

3     CSC code that was also used by five other PLA officers recently

4     arrested in the United States. 7

5           3.   Defendant Used Undisclosed Digital Storage Devices
6           In arguing that he never intended to mislead the FBI about the

7     additional digital devices found in his apartment on July 30 because

8     they simply belonged to his girlfriend, defendant once again omits

9     key facts. (Opp. at 7.)      While three of these devices were indeed

10    found on what appeared to be Z.Y.’s desk (and another on the bed),

11    defendant’s brief fails to mention that: (1) the iPad Air2 was logged

12    into GUAN’s WeChat account; (2) the external hard drive on the desk

13    had been purged of all its data; and (3) the USB storage drive had an

14    application with GUAN’s name addressed to the PRC Consulate in Los

15    Angeles seeking a return flight to China on July 2, 2020.           (Compl.

16    ¶¶ 41-43.)    Yet when asked specifically by FBI personnel on July 18

17    whether he had any storage drives “anywhere else,” GUAN responded,

18    “no[.]”    As charged in the Complaint, seven days after this FBI

19    interview, GUAN also threw a destroyed hard drive into a dumpster

20    outside his apartment, while Y.Z. apparently served as a lookout in

21    the parking lot.     (Id. ¶ 55.)

22    II.   CONCLUSION
23          For the foregoing reasons, the government respectfully requests

24    that this Court detain defendant pending trial.

25

26
            7Defendant claims that the Complaint does not provide facts
27    regarding certain other PLA officers’ recent arrests in the United
      States. (Opp. at 6.) But the government’s supplemental memorandum
28    specifically references complaints from around the country which are
      supported by separate affidavits. (Supp. Mem. at 2.)
                                         8
